            Case 1:19-cv-03265-SMJ                  ECF No. 15           filed 06/19/20     PageID.731 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                   FILED IN THE

                                         UNITED STATES DISTRICT COURT                                          U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                                  for thH_
                                                     Eastern District of Washington                       Jun 19, 2020
                                                                                                              SEAN F. MCAVOY, CLERK



                      DANIELLE. M. A,                                )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 1:19-cv-03265-SMJ
                                                                     )
                                                                     )
                 ANDREW M. SAUL,
              Commissioner of Social Security,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 11, is GRANTED.
u
              The Commissioner’s Motion for Summary Judgment, ECF No. 12, is DENIED.
              Judgment entered in favor of plaintiff.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge               Salvador Mendoza Jr.                                          on a motion for Summary Judgment.




Date: June 19, 2020                                                          CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                             Sara Gore
